Case 2:16-cv-00816-CCC-JBC Document 297 Filed 07/08/20 Page 1 of 1 PageID: 6519



 From: Michael D'Antonio
 Sent: Wednesday, July 8, 2020 12:27 PM
 To: NJD-HelpDesk <ecfhelp@njd.uscourts.gov>
 Subject: AMENDMENT TO FILED REVISED 3RD AMENDED COMPLAINT 2:16-CV-00816(ccc)(jbc)
 D'ANTONIO VS Borough of Allendale et als

 46. that the BOA, David Bole, David Pfund, Mary McDonnell, John Albohm and Stiles Thomas
 Mr. Richard Epstein Emigrant Savings and retained Realty denied Plaintiff to exercise the
 Judgment against Jack Levin In the amount of $6 million +- for the 34 approved building lots at
 Heather Court and Yoeman's Lane and the 4.3 acres owned by Jack Levin connected by the
 reconveyance agreement between Jack Levin and Mr. and Mrs. Albohm.

 Michael A. D'Antonio
